DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered.
With regard to claim 1, Applicant’s arguments have been fully considered. The examiner agrees that the amendment to claim 1, particularly “relative rotation of the upper base part and the lower base part is restricted but not prevented” overcomes the cited prior art.  However, claim 1 is now drawn to a distinct embodiment not previously considered.  The disclosure defines restriction of the relative rotation to be restriction of the movement to no more than 5 degrees, 10 degrees, 15 degrees, 20 degrees, 25 degrees, 30 degrees, 35 degrees, 40 degrees, or 45 degrees of rotation (page 4, para. 0054).  This is distinct from “prevents the upper base from substantially rotating” as substantially means to a great extend or essentially, which is outside the scope of restricting rotation as defined above.  Additionally, these are disclosed as distinct embodiment in the disclosure.  
Similarly, the amendment to claim 1 overcome the rejection over Constantineau.
Regarding claim 6, Applicant’s arguments have been fully considered and are not persuasive. Applicant argues that the peripheral ring 29 is provided for the purpose of conveying fluid from the connection port to the cannula and therefore cannot be obstructed by a portion of the upper base.  The examiner does not find this argument convincing.  As can be seen in annotated fig 18 below,  portion of the upper housing extends into the groove 29.  

    PNG
    media_image1.png
    823
    1252
    media_image1.png
    Greyscale

Regarding claim 7, Applicant’s arguments have been considered and are not convincing.  Applicant argues that an unnumbered cap illustrated in figs. 16-18 is required to prevent separation of the upper base and the lower base.  The examiner does not find this argument convincing.  It is unclear what element the cap refers to. The term “cap” cannot be found in the disclosure.  Additionally, only elements of the upper base, the lower base, and the connector are shown in the figures, so any element Applicant refers to as the cap would be part of the upper housing.
Election/Restrictions
Newly amended claim 1, and dependent claims 2, 4,5, 8-14, 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended claim 1 is drawn to a species that is distinct from the originally claimed species.  The original claims are drawn to an embodiment wherein the relative rotation of the upper body and the lower body is substantially prevented.  Claim 1 is now drawn to an embodiment where rotation is restricted but not prevented.  The disclosure describes these embodiments as alternatives and defines specifically defines restricted but not prevented to be non-overlapping with “substantially prevented.” Additionally, original claim 3 further limited this element to “rotationally locks” the upper base to the lower base. Different fields of search are required to find prior art for these distinct species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 8-14, 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, 7, 22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss et al (US 9,216,250).
Regarding claim 1, Wyss discloses an infusion set (figs. 16-18) comprising a base 1/3 having an opening to receive a cannula 2, the base comprising a lower base part 1, and an upper base part 3 (col. 6, lines 61-63; col. 10, lines 23-24: the infusion set described in fig. 16 has similar construction to those previously described; fig. 17), wherein the upper base part is coupled 10 the lower base part and is rotatable relative to the lower base part (col. 10, lines 38-41), and a connector 5 comprising a fluid connection tube 28 (col. 9, lines 35-39; col. 10, lines 23-24: the infusion set described in figs. 16-18 has similar construction to those previously described; fig. 16, 18), wherein the connector prevents the upper base from substantially rotating relative to the lower base (col. 10, lines 42-46) and the fluid connector tube is in fluid connection with the cannula device when the connector is coupled to the base (col. 10, lines 63-66: the remaining construction of this embodiment, with respect to the structural design of the seals 18, 21, 31, and channel 7, correspond substantially to the previous embodiment; col. 9, lines 31-39), and wherein upper base comprises a rotatable connection and the lower base comprises a rotation groove, wherein the rotatable connection sits and rotates in the groove (fig. 18; col. 9, lines 39-45).  See fig. 18 annotated below.

    PNG
    media_image2.png
    814
    1273
    media_image2.png
    Greyscale

Regarding claim 7, Wyss discloses an infusion set (figs. 16-18) comprising a base 1/3 having an opening to receive a cannula 2, the base comprising a lower base part 1, and an upper base part 3 (col. 6, lines 61-63; col. 10, lines 23-24: the infusion set described in fig. 16 has similar construction to those previously described; fig. 17), wherein the upper base part is coupled 10 the lower base part and is rotatable relative to the lower base part (col. 10, lines 38-41), and a connector 5 comprising a fluid connection tube 28 (col. 9, lines 35-39; col. 10, lines 23-24: the infusion set described in figs. 16-18 has similar construction to those previously described; fig. 16, 18), wherein the connector prevents the upper base from substantially rotating relative to the lower base (col. 10, lines 42-46) and the fluid connector tube is in fluid connection with the cannula device when the connector is coupled to the base (col. 10, lines 63-66: the remaining construction of this embodiment, with respect to the structural design of the seals 18, 21, 31, and channel 7, correspond substantially to the previous embodiment; col. 9, lines 31-39), and that the upper base 3 comprises at least one rotation guide (cylindrical cavity that receives central body 27; fig. 18), wherein the rotation guide receives the lower base (central body 27) to keep the upper base connected to the lower base and guide the rotation of the upper base relative to the lower base (fig. 18).
Regarding claim 22, Wyss discloses that the connector rotationally locks the upper base to the lower base when the connector is coupled to the base (col. 10, lines 46-52).
Regarding claim 25, Wyss discloses that the connector rotationally locks the upper base to the lower base when the connector is coupled to the base (col. 10, lines 46-52).

Allowable Subject Matter
Claims 23, 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/ Primary Examiner, Art Unit 3783